DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022, amending claim 1, 5, 8, 21-26, canceling claims 2, 10, and adding claims 27-28, has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton et al. (US 2007/0252409 A1) in view of Seo et al. (US 2018/0056560 A1) and Tomantschger et al. (US 20100304065 A1).
Regarding claim 1, Clinton discloses a method of forming a roof rail for a vehicle (title/abstract) including:
injection molding an elongated main body portion 24 extending between a pair of closed ends 38, and a pair of mounting apertures 40, equated with the claimed connecting portions, each at one of the ends 38 of the main body portion 24 and configured to connect the roof rail to the vehicle (FIG. 2; ¶¶ 16-17), 
wherein the main body portion 24 and the mounting apertures/connecting portions 40 are formed as a single integral component (FIG. 2; ¶ 17), and 
Clinton does not appear to expressly disclose that the main body portion and the connecting portions are comprised of an inner portion formed of a first thermoplastic material surrounded by an outer portion formed of a second thermoplastic material, 
wherein the inner portion is formed entirely of the first thermoplastic material from a center of the roof rail radially outwardly to the outer portion, 
wherein the thermoplastic material of at least the outer portion does not include a glass filler, and 
wherein at least the second thermoplastic material is formed of a plateable material; and 
electroplating a metal plating layer onto substantially an entirety of the outer portion of the main body and connecting portions to provide an appearance of a metal roof rail.
However, Seo discloses a method of forming an electroplated core-shell article for a vehicle (title/abstract) including: injection molding an inner core portion formed of a thermoplastic material surrounded by an outer skin portion formed of a thermoplastic material the inner portion is formed entirely of the first thermoplastic material from a center of the roof rail radially outwardly to the outer portion, and wherein the thermoplastic material of at least the outer skin portion does not include a glass filler (¶¶ 11, 33; FIG. 2-3); and electroplating a plating layer onto substantially an entirety of the outer skin portion (¶¶ 7-8. 14; FIG. 2-3).
Tomantschger discloses a method of forming coatings on polymeric parts by electroplating on a conductive polymeric surface (¶¶ 28, 104, 136, 171-173). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Mathew to including the absence of glass in a skin layer and plating of Seo and the metal of Tomantschger, in order to provide a desirable metal-cladding layer which enhances the appearance or conductivity of the surface with expected results.
Regarding claim 5, Seo suggests a two-shot injection molding process (FIG. 2-3; ¶¶ 11, 33).
Regarding claim 8, Seo and Tomantschger suggests the first thermoplastic material of the inner portion is a non-conductive material and, and wherein the second thermoplastic material of the outer portion is a conductive material to allow the metal plating layer to be electroplated over the outer portion (Seo ¶¶ 7-8, 11,14, 33; FIG 2-3; or Tomantschger ¶¶ 28. 104. 136. 171+).
Regarding claim 9, Clinton suggests the connecting portion defines at least one attachment orifice for receiving at least one fastener 42 for fixing the connecting portion to a roof of the vehicle (FIG. 2; ¶ 17).
Regarding claim 21, Seo suggests the thermoplastic material of the inner portion includes a glass filler (FIG. 3; ¶ 11).  
Regarding claim 22, Seo suggests the thermoplastic material of the outer portion is an acrylonitrile butadiene styrene material (FIG. 3; ¶ 11).
Regarding claim 23, Seo suggests the thermoplastic materials of the outer and inner portions are an acrylonitrile butadiene styrene material (FIG. 3; ¶ 11).
Regarding claim 24, Tomantschger suggests alternatives to glass fibers such as graphite, graphite fibers, carbon, carbon fibers and carbon nanotubes, and other inorganic fillers (¶¶ 4, 118, 35). Seo suggests the second thermoplastic material of the outer portion does not include a glass filler (FIG. 3; ¶ 11).  
Regarding claim 25, Seo suggests the first thermoplastic material of the inner portion is different than the second thermoplastic material of the outer portion (FIG. 3; ¶¶ 28-30).
Regarding claim 26, Seo suggests the first thermoplastic material of the inner portion is the same as the second thermoplastic material of the outer portion (FIG. 3; ¶¶ 28-30).  
Regarding claim 27, Clinton discloses a method of forming a roof rail for a vehicle (title/abstract) including:
injection molding an elongated main body portion 24 having a back wall, a front wall, a top wall extending between the back wall and the front wall, and a bottom wall extending between the back wall and the front wall in spaced relationship with the top wall extending between a pair of closed ends 38, and a pair of mounting apertures 40, equated with the claimed connecting portions, 
each at one of the ends 38 of the main body portion 24 and configured to connect the roof rail to the vehicle (FIG. 2; ¶¶ 16-17), 
wherein the main body portion 24 and the mounting apertures/connecting portions 40 are formed as a single integral component (FIG. 2; ¶ 17), and 
Clinton does not appear to expressly disclose that the main body portion and the connecting portions are comprised of an inner portion formed of a first thermoplastic material surrounded by an outer portion formed of a second thermoplastic material, 
wherein the inner portion is formed entirely of the first thermoplastic material from a center of the roof rail radially outwardly to the outer portion, 
wherein the thermoplastic material of at least the outer portion does not include a glass filler, and 
wherein at least the second thermoplastic material is formed of a plateable material; and 
electroplating a metal plating layer onto substantially an entirety of the outer portion of the main body and connecting portions to provide an appearance of a metal roof rail.
However, Seo discloses a method of forming an electroplated core-shell article for a vehicle (title/abstract) including: injection molding an inner core portion formed of a thermoplastic material surrounded by an outer skin portion formed of a thermoplastic material the inner portion is formed entirely of the first thermoplastic material from a center of the roof rail radially outwardly to the outer portion, and wherein the thermoplastic material of at least the outer skin portion does not include a glass filler (¶¶ 11, 33; FIG. 2-3); and electroplating a plating layer onto substantially an entirety of the outer skin portion (¶¶ 7-8. 14; FIG. 2-3).
Tomantschger discloses a method of forming coatings on polymeric parts by electroplating on a conductive polymeric surface (¶¶ 28, 104, 136, 171-173). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Mathew to including the absence of glass in a skin layer and plating of Seo and the metal of Tomantschger, in order to provide a desirable metal-cladding layer which enhances the appearance or conductivity of the surface with expected results.
Regarding claim 28, Clinton discloses a method of forming a roof rail for a vehicle (title/abstract) including:
injection molding an elongated main body portion 24 extending between a pair of closed ends 38, and a pair of mounting apertures 40, equated with the claimed connecting portions, 
each at one of the ends 38 of the main body portion 24 and configured to connect the roof rail to the vehicle (FIG. 2; ¶¶ 16-17), 
wherein the main body portion 24 and the mounting apertures/connecting portions 40 are formed as a single integral component with a smooth, uninterrupted top surface (FIG. 2, 6A-F; ¶ 17), and 
Clinton does not appear to expressly disclose that the main body portion and the connecting portions are comprised of an inner portion formed of a first thermoplastic material surrounded by an outer portion formed of a second thermoplastic material, 
wherein the thermoplastic material of at least the outer portion does not include a glass filler, and 
wherein at least the second thermoplastic material is formed of a plateable material; and 
electroplating a metal plating layer onto substantially an entirety of the outer portion of the main body and connecting portions to provide an appearance of a metal roof rail.
However, Seo discloses a method of forming an electroplated core-shell article for a vehicle (title/abstract) including: injection molding an inner core portion formed of a thermoplastic material surrounded by an outer skin portion formed of a thermoplastic material the inner portion is formed entirely of the first thermoplastic material from a center of the roof rail radially outwardly to the outer portion, and wherein the thermoplastic material of at least the outer skin portion does not include a glass filler (¶¶ 11, 33; FIG. 2-3); and electroplating a plating layer onto substantially an entirety of the outer skin portion (¶¶ 7-8. 14; FIG. 2-3).
Tomantschger discloses a method of forming coatings on polymeric parts by electroplating on a conductive polymeric surface (¶¶ 28, 104, 136, 171-173). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Mathew to including the absence of glass in a skin layer and plating of Seo and the metal of Tomantschger, in order to provide a desirable metal-cladding layer which enhances the appearance or conductivity of the surface with expected results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clinton et al. (US 2007/0252409 A1) in view of Seo et al. (US 2018/0056560 A1) and Tomantschger et al. (US 20100304065 A1) as applied to claim 5 above, further in view of Mathew et al. (US 7,070,725 B2).
Modified Clinton does not appear to expressly disclose the two- shot injection molding process includes injecting the first thermoplastic material into a cavity of a core plate to create the inner portion, and 
moving the core plate and injecting the second material over the first thermoplastic material to form the outer portion.
However, Mathew discloses a method of forming parts such a vehicle roof racks (title/abstract; 4:33+) in which an in-mold painting begins after the step of injecting of the part composition 44 into the second mold cavity 36. When the molded plastic part 46 is formed, the plate 38 of the second mold 42 is slightly opened to receive paint 48 therein. The paint 48 is injected through a nozzle 49 in to the second mold cavity 36 on top of the molded plastic part 46 upon which the plate 38 of the second mold 42 is closed to spread the paint 48 across the molded plastic part 46 (3:11).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Seo to include painting of Mathew, because such a coating/painting process is an alternate means of forming a desired skin-core structure.

Response to Arguments
Applicant’s amendments and/or arguments, see pp. 2-12, filed 22 July 2022, with respect to the rejections of claims 1-2, 5-6, 8-10, 21-26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clinton, Seo, Tomantschger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742